TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 24, 2014



                                      NO. 03-14-00448-CV


                                Alexander G. Fedorov, Appellant

                                                 v.

                       Cecilia Fedorov and Carrie Townsend, Appellees




   APPEAL FROM COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
        DISMISSED AS MOOT -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the trial court on July 8, 2014. Having reviewed

the record, the Court concludes that the appeal should be dismissed. Therefore, the Court

dismisses the appeal as moot. The appellant shall pay all costs relating to this appeal, both in this

Court and the court below.